 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                  ***

 4    ERIC ALLEN POWE, SR.,                               Case No. 2:17-cv-00470-JAD-EJY

 5                   Plaintiff,                                   ORDER
             v.
 6
      STATE OF NEVADA, et al.,
 7
                     Defendants.
 8

 9   I.     DISCUSSION

10          The Court previously screened Plaintiff’s first amended civil rights complaint that he filed

11   pursuant to 42 U.S.C. § 1983. (ECF No. 10). In the screening order, the Court referred the case

12   to the Inmate Early Mediation Program.        (Id. at 8.)   The Office of the Attorney General

13   subsequently filed a notice with the Court informing the Court that the Attorney General is not

14   authorized to enter a limited notice of appearance for any defendant. (ECF No. 12).

15          The Court then ordered the Office of the Attorney General to file under seal the last known

16   addresses of Defendants Rio and Stewart. (ECF No. 13.) The Office of the Attorney General has

17   filed the last known address of defendant Stewart but states that it is unable to identify Defendant

18   Mr. Rio. (ECF No. 14).

19          Accordingly, the Court no longer is referring this case to the Inmate Early Mediation

20   Program and the case may proceed on the normal litigation track.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that this case no longer is referred to the

23   Inmate Early Mediation Program.

24          IT IS FURTHER ORDERED that, pursuant to the Court’s screening order (ECF No. 10),

25   this action shall proceed on the Eighth Amendment claims against L. Stewart and Mr. Rio.

26          IT IS FURTHER ORDERED that the stay is lifted.

27

28
                                                      1
 1
             IT IS FURTHER ORDERED that the Clerk of Court SHALL ISSUE summonses for
 2
     Defendants Mr. Rio and Lorrie Stewart AND DELIVER THE SAME, to the U.S. Marshal for
 3
     service. The Clerk SHALL SEND to Plaintiff two (2) USM-285 forms.
 4
             IT IS FURTHER ORDERED that The Clerk also SHALL SEND a copy of the first
 5
     amended complaint (ECF No. 11) and a copy of this order to the U.S. Marshal for service on
 6
     Defendant(s). Plaintiff shall have thirty (30) days within which to furnish to the U.S. Marshal the
 7
     required USM-285 forms with relevant information as to each Defendant on each form. 1
 8
             IT IS FURTHER ORDERED that within twenty (20) days after receiving from the U.S.
 9
     Marshal a copy of the USM-285 forms showing whether service has been accomplished, Plaintiff
10
     must file a notice with the Court identifying which Defendant(s) were served and which were not
11
     served, if any. If Plaintiff wishes to have service again attempted on an unserved Defendant(s),
12
     then a motion must be filed with the Court identifying the unserved Defendant(s) and specifying a
13
     more detailed name and/or address for said Defendant(s), or whether some other manner of service
14
     should be attempted.
15
             IT IS FURTHER ORDERED that, henceforth, Plaintiff shall serve upon Defendants or, if
16
     appearance has been entered by counsel, upon the attorney(s), a copy of every pleading, motion or
17
     other document submitted for consideration by the Court. Plaintiff shall include with the original
18
     paper submitted for filing a certificate stating the date that a true and correct copy of the document
19
     was mailed to the Defendants or counsel for the Defendants. The Court may disregard any paper
20
     received by a district judge or magistrate judge which has not been filed with the clerk, and any
21
     paper received by a district judge, magistrate judge or the clerk which fails to include a certificate
22
     of service.
23
             DATED this 21st day of November, 2019.
24

25

26                                                        UNITED STATES MAGISTRATE JUDGE

27
     1
28           With his form, Plaintiff should inform the U.S. Marshal that Lorrie Stewart’s address is filed under seal in
     case number 2:17-cv-00470-JAD-EJY at ECF No. 14.
                                                              2
